Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 17 of 32
Exhibit 10.36
EXHIBIT 1
Expatriate Letter Agreement
SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS OF THE WESTERN UNION COMPANY
9 November 2009
Mr. Hikmet Ersek
Rosenweg 4/Julius Bergerstr.
1170 Vienna
Dear Hikmet:

    This Letter Agreement will serve to confirm our mutual understanding of the
terms and conditions applicable to your assignment as Chief Operating Officer of
The Western Union Company, effective January 1, 2010. In this role you will be
reporting to Christina Gold (“Chief Executive Officer”). The position will be
initially located in Englewood, Colorado, U.S.A. (the “Host Country”) and will
be subject to your obtaining and maintaining the required Host Country entry
documents or visas and your acceptance of the terms and conditions outlined in
this Letter Agreement. The duration of your assignment will not exceed 24 months
(unless the parties mutually agree to extend this assignment). This assignment
may be shorter in duration under certain circumstances. Your home city and
country are Vienna, Austria (the “Home Country”) and you will remain employed by
Western Union Financial Services Gmbh (“the Austrian Company”) during the term
of this assignment, unless you, The Western Union Company and the Austrian
Company mutually agree otherwise (hereinafter The Western Union Company and the
Austrian Company are referred to collectively as the “Company” unless
specifically designated). This assignment is subject to your execution of the
employment agreement with the Austrian Company to which this Letter Agreement is
attached as Exhibit 1 (the “Employment Agreement”).       The terms and
conditions of this Letter Agreement, which forms a part of the Employment
Agreement during the term of the Letter Agreement, are subject to the approval
of the Board of Directors of The Western Union Company (the “Board) and/or the
Compensation and Benefits Committee of the Board (the “Compensation Committee”).
In the event the Board approves your appointment to the position of Chief
Executive Officer of The Western Union Company and you accept such position, you
agree that this assignment shall immediately end, that you will give notice of
immediate termination of the Employment Agreement with the Austrian Company, and
that you will become employed by Western Union, LLC (or another U.S. subsidiary
of The Western Union Company) and be based in the U.S. The terms and conditions
of any such employment will be determined at a later date.       In your role as
Chief Operating Officer, and in consultation with and subject to the approval of
the Chief Executive Officer, you will have the right to create an organizational
structure for The Western Union Company and its

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 18 of 32

    Affiliates reflecting the geography and product evolution of the business,
including the appointment of business leaders in key geographical regions and
for key product roles. Additionally, the Board and the Chief Executive Officer
will consider when the title of “President” of The Western Union Company may be
offered to you. In addition, on or about May 2010 and December 2010, you will
have formal reviews with the Board, during which the Board will provide you with
its appraisal of your performance and potential as a candidate for the position
of Chief Executive Officer and you will have the opportunity to discuss your
level of interest in such position.       The terms and conditions in this
Letter Agreement, including your assignment as Chief Operating Officer, will be
in effect for this assignment only. Your expatriate assignment will generally be
subject to the terms of the Expatriate Policy (the “Expatriate Policy”), but if
there is any conflict between the terms of the Expatriate Policy and this Letter
Agreement, the terms of this Letter Agreement will govern.   1.   Compensation:

  A.   Base Salary: Your base compensation is described in Section 2.1 of the
Employment Agreement.     B.   Incentive Bonus: Your annual cash incentive bonus
opportunity is described in Section 3 of the Employment Agreement.

2.   Benefits:

  A.   Insurance Plans and Retirement Benefits: Except to the extent you are no
longer eligible for certain benefits offered to the employees of the Austrian
Company as a result of this assignment, you will be eligible to participate in
the Austrian Company’s retirement, health and welfare benefits under the terms
and conditions applicable to similarly situated employees in Austria, In
addition, with respect to medical, dental and vision benefits coverage during
your assignment, you will be enrolled in the Aetna Global Benefits program.
Western Union’s International Benefits team will assist you in enrollment and
answer any questions you may have regarding the program. Once enrolled you will
have access to the Aetna Global Benefits online Member Service’s Center. This
online resource offers a wide range of automated tools and information designed
to help you use and understand your global benefits. You will soon receive a
welcome letter and package which will contain your username and password. Your
Aetna Global Benefits plan administrator contact, Karen Thompson, can be
contacted at +1.720.332.5354 or at Karen.thompson@westernunion.com.     B.  
Work Schedules/Holidays/Vacation: Your work schedule, holidays, vacation and
other leave benefits are described in Sections 6 and 7 of the Employment
Agreement; provided that you will observe the work schedule in effect at your
place of assignment and will accrue vacation based on the Expatriate Policy (the
greater of your Austria vacation schedule or four weeks). Unused annual vacation
leave accrued in Austria prior to your departure to the Host Country will be
carried forward with you to this assignment. Holidays will be

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 19 of 32

      observed in accordance with Western Union business practices in the USA or
Austria, depending upon your working location as of the date of the holiday.

3.   Relocation Benefits:       You will be eligible for relocation benefits
during the term of your assignment as outlined below, provided that you are
performing services in accordance with this assignment or as otherwise directed
by the Company on the date the relocation benefit or payment is scheduled to be
made. Upon receipt of your signed acceptance of this Letter Agreement, Weichert
Relocation Resources, Inc. (WRRI), Western Union’s designated relocation
company, will contact you to begin administering the relocation program. Amounts
included below may constitute taxable income to you, however they will be
provided to you on a net basis, (ie., will be grossed-up for any applicable
taxes by the Company), but generally will not be taken into account as
“compensation” for purposes of other Company benefit plans. You should take no
action relating to your relocation until you have been contacted by your
Relocation Specialist.

  A.   Miscellaneous Relocation Allowance: In accordance with the terms of the
Expatriate Policy, you will receive a one-time Miscellaneous Relocation
Allowance net payment equal to 1/24th of your annual base salary, to be paid
immediately prior to your departure.     B.   Work Permits/Visas: If legal work
authorization is required, it must be granted before you depart for the Host
Country. WRRI will coordinate assistance for you to obtain the proper visas/work
permits for you and your family. To the extent that you pay any visas, passport,
and/or immigration expenses personally, you will be reimbursed.     C.   Present
Housing Arrangements: Should you choose to keep your present home, you will be
paid a monthly amount of €300 to cover incidental expenditures related to its
maintenance and upkeep (no receipts required). If you rent/lease a residence in
your Home Country at the time you are offered and accept this expatriate
assignment, the Company will pay the costs associated with the ‘early
termination’ of your current lease agreement.     D.   House Hunting
Trips/Family Visits: The Company will pay for a maximum of three trips for your
spouse and your dependent children to visit you prior to the time at which your
family joins you in the U.S. (which, unless the Company and you mutually agree
otherwise, will be no later than September of 2010), any of which trips may be
used for house hunting purposes. The Company will pay the reasonable costs
associated with these trips, including reasonable airfare (based upon Western
Union’s Travel Policy), lodging and meals, and car rental.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 20 of 32

  E.   Shipment and Storage of Household Goods/Personal Effects: WRRI will be
authorized to assist with the move of your household belongings to your new
location. To expedite delivery of your goods, you will be entitled to an air
shipment of up to 500 pounds (not to exceed 80 cubic feet) for items you need
immediately at your new location. The remainder will be shipped via surface
transportation. Your surface shipment allowance will be 10,000 pounds. When
necessary, the Company will pay for storage and insurance for the remainder of
your household goods during the time of your expatriate assignment. The cost of
Company-paid storage will be for reasonable and customary household and personal
goods. In no event will excess food supplies, firewood, building supplies, farm
machinery, cars, vans, boats, trailers, or airplanes be stored at the Company
expense. Responsibility for costs of storing items not listed here will be
determined on a case-by-case basis, at the Company’s discretion. Return to your
Home Country is subject to the terms of the Western Union Expatriate Policy.    
F.   Automobile Shipment/Sale: As noted under “Automobile” below, you will
remain entitled to a company car in Austria (or alternatively a car allowance)
in accordance with the Austrian Car Policy, and in addition the Company will
provide you with an automobile for your use in the Host Country. However,
because the Company will not pay for shipment or storage of your personal
car(s), you will need to make arrangements to sell your personal car(s) or leave
it/them with someone while you and your family are in the U.S. Should you incur
a forced sale loss on your car, the Company will partially reimburse you for
this loss. The amount eligible for reimbursement will be the difference between
the sales price of the car and the average of the retail and trade-in values for
the make and model of your car (based on published local data), up to a maximum
of $2,500 USD per car (with a maximum of two cars being subject to this forced
sale loss reimbursement). You must, however, secure more than one bid for your
car and reimbursement will be based on the highest bid. If you choose to sell to
a family member, you must secure bids from two dealers or private parties who
are not members of your family as a basis for the forced sale loss reimbursement
calculation. If the car is leased at the time you accept this assignment and you
are assessed a penalty for early lease cancellation, the Company will reimburse
for this cost.     G.   Household Pets: If you choose to take your pets with you
on assignment (dogs and cats only), the Company will pay for the cost of
transporting up to two pets from your Home Country to your Host Country.
Coordination, compliance with applicable laws, and costs other than
transportation are your responsibility. Your Host Country has very stringent
animal quarantine regulations and a further quarantine period may be required
for pets returning home from a foreign country upon your relocation to your Home
Country.     H.   Transportation to the Host Country: The Company will reimburse
the cost of a one-way first class ticket from the original location to the new
location for you and your immediate family members. You will be reimbursed by
submitting an expense report to WRRI. This process will be explained in your
consultation call

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 21 of 32

      with WRRI, which will take place shortly after your acceptance and
signature of this Letter Agreement. Return to your home country is subject to
the terms of the Western Union Expatriate Policy.     I.   Travel to Home
Country/Home Leave: Prior to the time at which your family joins you in the U.S.
(which, unless the Company and you mutually agree otherwise, will be no later
than September of 2010), you will be permitted to make trips to and work from
Austria, as agreed with the Chief Executive Officer. After your family joins you
in the U.S., the Company will pay the round trip first class airfare for you and
your family to visit Europe two times during each twelve-month period. Any days
absent from work for specified home leave will count as vacation days. If you
have dependent children attending a college or university outside the Host
Country, the Company will pay for two roundtrips each year between the Host
Country and the airport serving the college or university, in place of and not
in addition to the home leave trip.     J.   Temporary Living Expenses: The
Company will reimburse you for reasonable temporary living expenses while your
goods are in transit for up to a total of 45 days after you are required to
vacate your regular Austrian residence and/or upon arrival in the U.S.     K.  
Destination Services: WRRI will coordinate with a Company designated vendor to
assist you with house hunting and information/femiliarization in the host
location. The Company will pay up to the local equivalent of $5,000 USD in
agency fees.     L.   Housing Allowance: The Company will provide assistance to
you in locating residential accommodations in the Denver, Colorado metropolitan
area. The cost for your housing and utilities will be paid in full during the
term of your assignment.     M.   Automobile: You will remain entitled to a
company car in Austria, or alternatively a car allowance, in accordance with the
Austrian Car Policy, as amended from time to time. In addition, the Company will
provide you with one automobile deemed appropriate for your use in the Host
Country. Insurance, maintenance, fuel, taxes, and registration costs for this
vehicle and any costs you incur in obtaining a local driver’s license will be
borne by the Company. If any Company-provided automobile is considered taxable
income to you, it will not be taken into account as “compensation” for purposes
of other Company benefit plans.     N.   Education: The Company will pay the
cost of private primary/secondary schooling at local Host Country international
schools for your dependent children (the costs of colleges or universities for
your dependent children are not included).

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 22 of 32

4.   Tax Reimbursement/Tax Services:       During your expatriate assignment,
you will continue to be responsible for payment of applicable Austrian taxes.
You will also be subject to U.S. income taxes on the income you earn while on
assignment. The Western Union Tax Equalization Policy is intended to leave you
in a net after-tax position substantially equivalent to what you would
experience if you were subject only to Austrian taxes during this period.      
The process of calculating and withholding your income tax responsibility
requires the Company to estimate your hypothetical Austrian income tax
liability, based on your total Austrian taxable income earned during the year
for services provided to the Company (which includes base salary, bonus,
mobility allowances, stock option exercises and other long-term incentive award
proceeds). This hypothetical tax liability will be withheld from your pay in
lieu of Austrian actual taxes and will reduce your take-home pay ratably
throughout the year. Actual withholding for Austrian social insurance
contributions and other employment taxes will also continue during your
expatriate assignment. To clarify the foregoing, the Company will be responsible
for making any actual home and host country income taxes incurred on your
compensation during the length of your assignment. Pursuant to the Western Union
Tax Equalization Policy, your tax responsibility for compensation that you would
have received without regard to this assignment (such as base salary, bonus, and
the proceeds from long-term incentive awards), should be substantially
equivalent to the liability you would have incurred on this income had you
remained in Austria. Therefore, for example, if you exercise stock options
during the assignment, your tax liability as a result of such exercise will be
similar to what your Austrian tax liability would have been had you exercised
the stock options in Austria.       PricewaterhouseCoopers will assist in the
filing of your Austrian and U.S. Federal and state income tax returns. When your
actual Austrian tax returns are completed, PricewaterhouseCoopers will calculate
your final theoretical Austrian tax liability. This amount will be similar to
the hypothetical tax previously withheld, but will be revised to incorporate
facts and amounts as reported in your actual Austrian income tax returns. This
theoretical tax amount for the year involved is the amount you are responsible
to pay. If the hypothetical tax amount previously withheld exceeds this amount,
you will be refunded the excess. If the hypothetical tax amount withheld is
insufficient to cover this liability, you will be responsible to pay the
difference to the Company. The Company will be responsible for payment of actual
Austrian and U.S. Federal and state income taxes over and above your final
theoretical Austrian tax liability as calculated by PricewaterhouseCoopers.
Remittance of actual tax amounts to either or both U.S. and Austrian tax
authorities will be coordinated by the Company and PricewaterhouseCoopers.      
If your employment terminates for any reason during your expatriate assignment,
tax equalization will end as of the date of termination and the theoretical
Austrian tax will be calculated based as if you repatriated on the date of
termination.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 23 of 32



    In no event shall the payments referenced in this paragraph 5 be made later
than the deadline specified in the Western Union Tax Equalization Policy.      
PricewaterhouseCoopers services are limited to tax advice directly related to
your assignment and do not extend to personal tax advice or financial planning.
  5.   Processing and Use of Employee Information:       By executing this
Agreement, you agree and explicitly and unambiguously consent that for
employment and management purposes, your personal data will be collected,
processed, used, stored, maintained, and transferred between the Austrian
Company and The Western Union Company, its subsidiaries, Affiliates, parent, and
third party service providers, according to business requirements, including in
electronic form, expressly authorizing the transfer of your personal data to the
same companies. Your employee data will be kept secure and confidential in
accordance with Company policy and national legislation. The Company will
regularly update your data with your assistance and as you request. You will
retain the right of access to your data and the right to have incorrect data
corrected. The data provided will not be used for any marketing purposes. By
executing this Agreement, you explicitly consent to the Company’s collection,
retention, and transmittal of your personal data outside of Austria, for all
valid and appropriate purposes related to your employment.   6.   Code of
Conduct; and Compliance with Laws       You agree that you are bound by the
provisions of the Western Union Code of Conduct and other rules, regulations and
policies, as the Code of Conduct, rules, regulations and policies may be amended
from time to time.       You also agree to perform all aspects of your job in
accordance with all applicable laws, regulations and other rules having the
force in law, including those of Austria and the U.S., to strictly follow all
workplace safety rules, to protect the property of the Company, to maintain the
highest standards of personal and professional ethics, to actively participate
in training arranged by the Company, and to continue to develop and improve your
professional skills.   7.   Term and Termination       This assignment will be
for a period of 24 months and will expire automatically at the end of such
period without notice unless (i) terminated earlier pursuant to this Section, or
(ii) terminated earlier as a result of termination of the Employment Agreement
(see its Section 15), or (iii) it is agreed between you and the Company that the
assignment is extended in writing.       The Company shall have the right, at
any time during the assignment, to terminate this assignment (without
simultaneous termination of the Employment Agreement) with one month’s prior
notice. If you wish to terminate

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 24 of 32

    this assignment prior to its expiration, provided that you consult in
advance with the Company, you may terminate this assignment (without
simultaneous termination of the Employment Agreement) with one month’s prior
notice. If you voluntarily terminate this assignment on or before December 31,
2010 (unless you have been approved for and accepted the position of Chief
Executive Officer of The Western Union Company or have become eligible for the
termination payments described below), you will be required to repay a prorated
portion of the relocation and tax equalization benefits you have received
pursuant to Sections 3 and 4 of this Letter Agreement, based on the number of
days between the beginning and end date of this assignment. If your employment
with the Company is terminated as well, you acknowledge that such termination of
employment will require the immediate settlement of all outstanding tax, travel
and other advances in relation to the present assignment. If you are living in
Company-paid leased housing, you agree to vacate the housing within 30 days of
your termination of employment.       If (1) on or before the expiration of the
term of this assignment (or any extension hereof) you are notified that you will
not be considered a candidate for the position of Chief Executive Officer of The
Western Union Company, and you elect, within 30 calendar days of such
notification, to terminate your employment pursuant to Section 15 of the
Employment Agreement, or (2) during or upon the expiration of the term of this
assignment (or any extension hereof) you are offered the position of Chief
Executive Officer of The Western Union Company and, after consultation with the
Board, you decline to accept such offer and elect, within 30 calendar days of
the date you decline such offer, to terminate your employment pursuant to
Section 15 of the Employment Agreement, you will be eligible to receive the
benefits provided under The Western Union Company Severance/Change in Control
Policy (Executive Committee Level) (the “Severance Policy”) as then in effect as
if your employment had terminated for an eligible reason under the Severance
Policy (other than benefits that would apply only in the event of a “Change in
Control” as defined in the Severance Policy) (the “Termination Pay”). The
Termination Pay shall be reduced by any other severance, termination, or similar
benefits payable to you by the Company, including, but not limited to, any
amounts payable under the Employment Agreement, the Severance Policy, or
statutory severance benefits or payments made on account of notice periods
during which you are released from further duties as provided pursuant to the
law of any country or political subdivision thereof. The Termination Pay will be
paid in 24 substantially equal monthly installments and shall be paid in full no
later than 24 months after the termination of employment with the Austrian
Company, subject to the requirements of Section 409A of the Internal Revenue
Code of 1986, if applicable to you. The Board of Directors of The Western Union
Company and/or the Compensation Committee, may, in their absolute discretion,
agree to accelerate the vesting of certain outstanding Long-Term Incentive Plan
awards held by you and/or to provide additional benefits to you in the event
this paragraph applies. In order to receive the Termination Pay, you must timely
sign an Agreement and Release (in a form satisfactory to the Company) which will
include restrictive covenants and a comprehensive release of all claims. Under
the Agreement and Release, you must agree not to solicit business similar to any
business offered by (he Company from any Company customer, not to advise any
entity to cancel or limit its business with the Company, not to recruit,
solicit, or encourage any employee to leave their employment with the Company,
not to perform the same or substantially

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 25 of 32

    the same functions or job duties that you performed for the Company for any
business enterprise engaging in activities that compete with the business
activities of the Company, not to disclose any of Company’s trade secrets or
confidential information, and not to disparage the Company or its employees in
any way. These obligations are in addition to the restrictive covenants and
undertakings in the Employment Agreement and to any other non-solicitation,
noncompete, nondisclosure, or confidentiality agreements that you may have
executed while employed by Company. In addition, the payment of the Termination
Pay will always be conditional upon your full compliance with any restrictive
covenants and undertakings in the Employment Agreement applying to the
post-contract period, and you acknowledge that they can be recouped if such
covenants or undertakings are violated. In the event this paragraph applies, you
will be repatriated back to Vienna, Austria in accordance with the terms of the
Expatriate Policy.       The Company will notify you on or before the expiration
of this assignment (or any extension hereof) whether you will be considered a
candidate for the position of Chief Executive Officer of The Western Union
Company; provided, however, that the Company will have no obligation to provide
such notification to you if (1) you have elected to terminate this assignment
prior to its expiration pursuant to the second paragraph of this Section 7, or
(2) the Company has terminated this assignment on account of your termination of
employment for “Cause” as defined in the Severance Policy. In no case will you
be eligible for the Termination Pay if your employment is terminated for “Cause”
as defined in the Severance Policy.   8.   Successors to the Company       The
terms of this Letter Agreement shall inure to the benefit of any successors or
assigns of the Company, and your obligations apply equally to the Company and
its successors or assigns.   9.   Severability, and Governing Law       In the
event any provision of this Letter Agreement is deemed unenforceable, you agree
that a court of competent jurisdiction shall have jurisdiction to reform such
provision to the extent necessary to cause it to be enforceable to the maximum
extent permitted by law. The provisions in this Letter Agreement are severable,
and if any provision is determined to be prohibited or unenforceable in any
jurisdiction, the remaining provisions shall nevertheless be binding and
enforceable. The execution, interpretation and enforcement of this Letter
Agreement and the respective rights and obligations of the parties shall be
governed and construed in accordance with the laws of Austria. Both parties
shall submit to the exclusive jurisdiction of the Austrian courts in the event
of a dispute relating to this Agreement.   10.   Amendments       Any
modifications to the terms of this Letter Agreement must be memorialized in
writing and signed by both you, the Austrian Company and the Western Union
Company.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 26 of 32

11.   Other Agreements       You acknowledge that this Letter Agreement during
its term is made a part of your Employment Agreement between you and Western
Union Financial Services GmbH, effective January 1, 2010.   12.  
Paragraph Headings       The paragraph headings in this Letter Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.   13.   Special 409A
Provisions       This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to you pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible. To the extent any
amounts under this Agreement are payable by reference to your “termination of
employment,” such term shall be deemed to refer to your “separation from
service,” within the meaning of Section 409A of the Code. Notwithstanding any
other provision in this Agreement, if you are a “specified employee,” as defined
in Section 409A of the Code, as of the date of your separation from service,
then to the extent any amount payable under this Agreement (i) constitutes the
payment of nonqualified deferred compensation, within the meaning of
Section 409A of the Code, (ii) is payable upon your separation from service and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of your separation from service, such payment shall be delayed until
the earlier to occur of (a) the six-month anniversary of the separation from
service or (b) the date of your death. Any reimbursement or advancement payable
to you pursuant to this Agreement shall be conditioned on the submission by you
of all expense reports reasonably required by the Company under any applicable
expense reimbursement policy, and shall be paid to you as soon as
administratively possible following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which you incurred the reimbursable expense. Any amount of expenses eligible
for reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.   14.   Counterparts       This Letter
Agreement may be executed in any number of counterparts, which shall together
constitute one agreement. Any party may enter into this Letter Agreement by
signing any such counterpart, but this Letter Agreement shall not be effective
until each party has executed at least one counterpart.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 27 of 32



We will provide you a copy of the Expatriate Policy under separate cover. If you
have any questions regarding the information in that Policy, please call Eileen
Gibson at (636) 866-0701.
Your assignment counselor at WRRI is also available to answer any questions that
you may have regarding your relocation. You will be contacted by WRRI shortly,
but for your reference or should you have any immediate questions, Patrick
McCluskey will be your point of contact. He can be reached at +1.973.397.3919 or
pmccluskey@wrri.com
Sincerely,
Western Union Financial Services GmbH

     
/s/ Tim Keane

 
Tim Keane
  Date: 9 November 2009
represented by its sole shareholder,
   
Western Union Processing Limited
   
 
   
The Western Union Company
   
 
   
/s/ Grover Wray

 
Grover Wray
   
 
   
Date: 9 November 2009
   

I hereby agree and accept this assignment under the terms and conditions set
forth in this Letter Agreement and the Company’s policies as described in the
Expatriate Policy, a copy of which I have received, read, and understand.
/s/ Hikmet Ersek                    
Hikmet Ersek
Date: 9 November 2009

    A signed copy of this document (PDF or paper copy) should be sent to Western
Union Global Mobility Department c/o                                         
M21B12 or                                           for relocation services to
be initiated.

 